Title: To Thomas Jefferson from J. Phillipe Reibelt, 26 June 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Venerable Protecteur!
                            Nouvelle Orleans le 26 Juin 1806.
                        
                        J’etois convenû avec mon epouse (les derniers jours du Fevrier) qu’elle me suivroit par le premier batiment,
                            accompagneè d’un Ami, qu vouloit voir la Louisiane, mais qui devoit etre de retour a NewYorck au Mois de Juillet, afin de
                            s’y embarquer vers le Commencement d’Aout pour la Françe. 5 batimens sont depuis partis de Baltimore pour la N. Orleans et
                            tous arrivès ici, le dernier il y a 15 jours—et je ne Vois non seulement rien, mais je n’entends même rien du tout de mon
                            epouse, qui aussi souvent que Nous etions autrefois separès, m’a toujours ecrit au Moins chaque semaine— j’en suis au
                            desespoir dans toute la force du terme, mes attachemens etant en general d’un gênre particulier— Elle doit accoucher les
                            derniers jours du Mois courrant, et elle n’aura, lorsqu’elle sera ensuite en etat de s’embarquer, plus personne pour
                            l’accompagner, et ne pourra par Consequent pas me rejoindre. C’est donc un devoir indispensable pour Moi, de repartir pour
                            Baltimore, et de l’amener moi même ici; et j’ai dans çette persuasion pris passage sur un batiment, qui va faire Voile les
                            premiers jours du Mois prochain— Je dois presumer Votre Consentement a çe Voyage, d’autant plus, que l’agent assistant
                            peut pendant la saison chaude aisement pourvoir a la besogne, et que Moi je n’aurois—d’après l’avis du Gouverneur—faute
                            de Logement pas pû y aller avant l’automne. Les Circonstances ne me permettant pas de demander et d’attendre auparavant
                            çette permission de la Ville Federale, je l’ai prise du Gouverneur, qui m’a a çet effet delivrè mon passeport. Je serais
                            rendû a Baltimore vers le Milieu de l’Août au plus tard, et je pourrois repartir dans 5 a 6 semaines avec ma famille sur
                            le même batiment. Dans l’intervalle de ce sejour au Maryland j’oserois venir pour 2-3 fois 24 heures—ou a la Capitale de
                            la Confederation ou au paradis republicain a Monticello presenter personellement les sentimens sinceres de la plus pure et
                            de la profonde Veneration au premier des philosophes practiques.
                        
                            Reibelt.
                        
                    